Title: To Thomas Jefferson from William Nelson, 2 February 1807
From: Nelson, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Wmsburg Febry 2d. 1807.
                        
                        I take the liberty of mentioning to you for an appointment in the Army Mr. William O Allen, who, as far as I
                            can judge, is well calculated to serve his Country in that line. He is very temperate, has a good person, a strong
                            Constitution and quickness of mind. I beleive too he is acquainted with tactics in some measure, having been an active
                            officer in a Company of light Infantry at this place. 
                  I am, with great respect, Sir, yr. obedt St
                        
                            Wm Nelson Jr
                            
                        
                    